DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 6/16/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/17/2021 are hereby withdrawn. Applicants affidavit submitted on 6/16/2022 was received and considered. The 102 rejections of claims 1, 4, 25-35, 39-41 and 1, 4, 25-28, 30, 33-35 in view of Bance and Meyers, respectively, has been withdrawn in light of applicant’s arguments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 25, 26 and 28 have been amended. Claim 43 has been newly added. Claims 1, 4 and 25-43 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/472,790, PRO 62/531,522 and of PCT/US2018/22873 filed on 3/17/2017, 7/12/2017 and 3/16/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/17/2017. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 25-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bance et al. US 2013/0095071, published 4/18/2013 (hereinafter Bance, reference of record) in view of Meyers et al. US 2007/0009433, published 1/11/2007 (hereinafter Meyers, reference of record), Gregory et al. US 2015/0329875, published 11/19/2015 (hereinafter Gegory, reference of record) and Lazzaro et al. "Endovascular embolization of head and neck tumors." Frontiers in neurology 2 (2011): 64 (hereinafter Lazzaro, reference of record). This rejection is repeated for the same reasons as described in the previous office action mailed 12/17/2021 and newly applied to claim 43. A reply to applicants’ traversal is found below. 
Bance describes an adeno-associated virus (AAV) expression vector for treating hearing loss (Bance, para 9). Bance discloses an AAV vector which has enhanced permeability across the round window membrane for improved targeted gene therapy into the inner ear (Bance, para 9, 24). Bance states that AAV vectors appear to be the best choice for inner ear gene therapy due to their long lasting expression of transfected genes (Bance, para 7). Bance provides embodiments using a recombinant AAV serotype 2 (AAV2) vector (Bance, para 52 and Fig 15 gene expression results into inner ear hair cells). Bance identifies TMPRSS3 as a gene target for treating hereditary hearing loss within the inner ear (Bance, para 32, 73 and claim 57). Bance describes expression constructs using HCMV promoters, corresponding to the elected promoter described in instant claims 4, 25, 27, 28 and 35 (Bance, para 215, 216). Bance describes viral vector titers of 7.5x1013 and 1-5x1013 (Bance, para 61, 109 and 193). Bance describes administration via saline injection into the inner ear of a subject (Bance, para 141, 142, 150, 187, 194). Bance describes more specific injection sites into the round window membrane of the inner ear, corresponding to the limitations described in claim 32 (Bance, para 150, 182). Bance observed the targeted expression of genes in sensory hair cells and spiral ganglion of the cochlea and vestibular systems (Bance, para 194). Bance verified cell transfection using cochlear immunostaining (Bance, para 215 and 217). Bance provides embodiments wherein the subject undergoing treatment is suffering from cancer, which reads on the transfection of cancer cells (Bance, para 30 and claim 41). Although Bance describes the expression of TMPRSS3, Bance does not provide a sequence listing which is at least 90% identical to SEQ ID NO: 1 as described in claim 1.  
Meyers discloses an expression vector comprising a nucleic acid sequence which is 98.8% identical to instant SEQ ID NO: 1 (sequence search results shown below, described as “14094” gene throughout Meyers). Meyers provides embodiments using adenoviral (AAV) gene therapy vectors, promoters derived from AAV2 serotypes including CMV promoters (Meyers, para 230, 231, 233, 237 and 471). Furthermore, it is noted that the preamble limitation of claim 26 describing “a method for treating hearing loss” is considered intended use language that does not carry patentable weight since there lacks a structural difference between the claimed invention and the prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02. Meyers describes transfected cells expressing TMPRSS3 (Meyers, para 197). Although Meyers describes the use of AAV gene therapy vectors, Meyers does not provide express reference to the use of AAV2 viral vectors for TMPRSS3 gene delivery. 

    PNG
    media_image1.png
    88
    579
    media_image1.png
    Greyscale

Neither Bance nor Meyers describe transfection into stem cells, induced pluripotent stem cells or juvenile nasopharyngeal angiofibroma cells not expressing TMPRSS3.
Gregory describes methods and compositions for treating genetic diseases using AAV viral vectors (Gregory, abstract). Gregory states that the methods and compositions of the invention can be used to target genes involved in hearing. Gregory provides an example of targeting the Atonal homolog 1 (Atoh1) gene which is a basic helix-loop-helix transcription factor that is essential for inner ear hair cell differentiation (Gregory, para 68). Gregory provides embodiments to induce expression of Atoh1 in order to drive the production of additional inner ear hair cells in subjects with hearing loss. Gregory further describes transfection methods targeting stem cells and induced pluripotent stem cells (iPSCs) (Gregory, para 16, 184, and claims 4 and 5). Gregory describes targeting tumors and related cancers using gene therapy vectors (Gregory, para 47, 63, 64, 68). 
Lazzaro describes the tumor vascular anatomy of juvenile nasopharyngeal angiofibroma and other head and neck tumors (Lazzaro, abstract). Lazzaro describes juvenile nasopharyngeal angiofibroma tumor targets and possible treatments including gene therapy (Lazzaro, Fig 1 and pg 6 “juvenile nasopharyngeal angiofibroma” and Pg 8). 
It would have been prima facie obvious to one of ordinary skill in the art to transfect stem cells, iPSCs, human cancer cells not expressing TMPRSS3 and juvenile nasopharyngeal angiofibroma cells not expressing TMPRSS3 as described by Gregory and Lazzaro using the AAV2 gene therapy expression vectors encoding TMPRSS3 described by Bance and Meyers. Bance provides embodiments showing the expression of TMPRSS3 using AAV2 viral vectors and Meyers shows that nucleic acid sequences at least 90% identical to SEQ ID NO: 1 can be expressed using AAV vectors. Gregory and Lazzaro identified stem cells, iPSCs and juvenile nasopharyngeal angiofibromas as clinical targets for gene therapy as a treatment for hearing loss. Therefore, it would have been a matter of applying a known technique (AAV2 gene therapy vector encoding TMPRSS3 described by Bance and Meyers) to a known cellular target (iPSCs and cancers of the inner ear) which would yield predictable results as a treatment for hearing loss. One of ordinary skill in the art would have been motivated to do so in order to restore the activity of TMPRSS3 to promote inner ear hair cell survival and restore hearing to patients suffering from hearing loss or deafness as described by Bance. One would have a reasonable expectation of success given that AAV2 type vectors appear to be the best choice for inner ear gene therapy due to their long-lasting expression of transfected genes as described by Bance (Bance, para 7). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Gregory and Lazzaro do not cure the deficiencies of Bance and Meyers. Applicant argues that Gregory and Lazzaro do not disclose or suggest an AAV2 viral vector with a nucleic acid having at least 90% sequence identity to SEQ ID NO: 1. Applicant states that the only vector exemplified in Bance is for expressing the gene XIAP and otherwise takes a laundry list approach wherein TMPRSS3 is listed. 
It is noted that the previous 102 rejection over Bance and Meyers has been withdrawn in favor of the pending 103 rejection which argues that it would have been prima facie obvious to one of ordinary skill in the art to transfect stem cells, iPSCs, human cancer cells not expressing TMPRSS3 and juvenile nasopharyngeal angiofibroma cells not expressing TMPRSS3 as described by Gregory and Lazzaro using the AAV2 gene therapy expression vectors encoding TMPRSS3 described by Bance and Meyers. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Bance provides embodiments describing the use of AAV2 vectors for gene delivery into inner ear hair cells (Bance, para 52 and Fig 15 gene expression results into inner ear hair cells) and exemplifies TMPRSS3 as a gene expression target for treating hereditary hearing loss within the inner ear (Bance, para 32, 73 and claim 57). Meyers describes similar gene therapy approaches with general references to the use of AAV vectors and discloses a nucleic acid sequence which is 98.8% identical to instant SEQ ID NO: 1 (sequence search results shown below, described as “14094” gene throughout Meyers). Therefore, it would have been a matter of applying a known technique (AAV2 gene therapy vector encoding TMPRSS3 described by Bance and Meyers) to a known cellular target (iPSCs and cancers of the inner ear) which would yield predictable results as a treatment for hearing loss.
Applicant further points to Landegger et al. to argue that the prior art teaches away from delivering nucleic acids to the ear with AAV2 viral vectors. Applicant summarizes the findings of Landegger, arguing that AAV2 viral vectors were not as effective as a vehicle for delivering GFP to the ears of mice. Applicant argues that the findings of the claimed invention are unexpected since the efficient delivery and expression of hTMPRSS3 was observed. 
This argument has been fully considered, but was not found persuasive. Bance states that “AAV vectors appear to be the best choice for inner ear gene therapy due to their long-lasting expression of transfected genes” (Bance, para 7). Bance provides embodiments using a recombinant AAV serotype 2 (AAV2) vector (Bance, para 52 and Fig 15 gene expression results into inner ear hair cells). Thus, according to Bance, AAV2 vectors provide a predictable vehicle for expressing genes like TMPRSS3 into inner ear hair cells for treating hearing loss.
Applicant refers to the affidavit submitted on 6/16/2022. Applicant describes knock in CBA/J mice having hTMPRSS3 mutations. The AAV2- hTMPRSS3 treatment resulted in effective delivery of the hTMPRSS3 gene and detectable amounts of expression in inner hair cells as shown in Fig 2 as a treatment for hearing loss.
This argument has been fully considered, but was not found persuasive since these results would have been prima facie obvious to one of ordinary skill in the art in view of the disclosures of Bance, Meyers, Gregory and Lazzaro. It would have been a matter of applying a known technique (AAV2 gene therapy vector encoding TMPRSS3 described by Bance and Meyers) to a known cellular targets (iPSCs and cancers of the inner ear) which would yield predictable results as a treatment for hearing loss. One of ordinary skill in the art would have been motivated to do so in order to restore the activity of TMPRSS3 to promote inner ear hair cell survival and restore hearing to patients suffering from hearing loss or deafness as described by Bance. One would have a reasonable expectation of success given that AAV2 type vectors appear to be the best choice for inner ear gene therapy due to their long lasting expression of transfected genes as described by Bance (Bance, para 7). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 4 and 25-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No: 16/783,148 (US Patent Application Publication Number US2020/0181596). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pharmaceutical composition for the treatment of hearing loss comprising an expression vector for TMPRSS3. The co-pending claims describe adeno-associated viral delivery vectors including AAV2. The co-pending claims describe the use of HCMV promoters. The co-pending claims describe administration into the inner ear via injection. 
The instant claims describe an expression vector for the treatment of hearing loss in a subject comprising an AAV2 viral vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The instant claims describe the use of HCMV promoters in the expression construct. The instant claims describe administration into the inner ear of a subject via injection. Therefore, the instant claims embrace the co-pending claims. 

Response to Traversal

Applicant requests that the rejection be held in abeyance until the present claims are otherwise found allowable. The rejection is maintained accordingly. 

Claims 1, 4 and 25-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No: 16/726,495 (US Patent Application Publication Number US2020/0114023). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pharmaceutical composition for treating hearing loss comprising an expression vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The co-pending claims describe the use of AAV2 vectors and HCMV promoters. The co-pending claims describe injection methods into the inner ear for treating hearing loss. 
The instant claims describe an expression vector for the treatment of hearing loss in a subject comprising an AAV2 viral vector encoding SEQ ID NO: 1 (which encodes for the TMPRSS3 gene). The instant claims describe the use of HCMV promoters in the expression construct. The instant claims describe administration into the inner ear of a subject via injection. Therefore, the instant claims embrace the co-pending claims. 

Response to Traversal

Applicant requests that the rejection be held in abeyance until the present claims are otherwise found allowable. The rejection is maintained accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699